                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


CAROLYN J. O’LEARY,
individually and on behalf of
all others similarly situated,

                       Plaintiffs,

               v.                                              Case No. 17-C-1774

HUMANA INSURANCE COMPANY et al.,

                       Defendants.


                         STIPULATED NON-WAIVER ORDER
                    PURSUANT TO FEDERAL RULE OF EVIDENCE 502


       To facilitate the production of documents in this case and to reduce the burden of privilege

review associated with the production of documents, the court enters the following order, which

has been agreed to by the parties, pursuant to Federal Rule of Evidence 502(d):

   1. The production or disclosure of material (including documents and electronically stored

       information) subject to a claim of attorney-client privilege or work product protection shall

       not constitute a waiver of the attorney-client privilege or work product protection, in this

       or any other proceeding, unless (a) the production or disclosure was made with the

       expressed intent by the producing party to waive the attorney-client privilege or work

       product protection or (b) the party making the production or disclosure has affirmatively

       used or relied on the specific material that is subject to the claim of attorney-client privilege

       or work product protection; and




        Case 1:17-cv-01774-WCG Filed 08/21/20 Page 1 of 2 Document 227
2. When a producing party gives notice to a receiving party that a document or other material

   subject to a claim of privilege or other protection has been inadvertently produced, the

   obligations of the receiving party are those set forth in Fed. R. Civ. P. 26(b)(5)(B).

SO ORDERED at Green Bay, Wisconsin this 21st day of August, 2020.

                                                 s/ William C. Griesbach
                                                 William C. Griesbach
                                                 United States District Judge




                                             2

    Case 1:17-cv-01774-WCG Filed 08/21/20 Page 2 of 2 Document 227
